REASONS FOR ALLOWANCE

Claims 1, 3-4, and 7-20 are allowed.

1. The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “ parsing the alert to obtain a service ID that is included in the alert, the service ID uniquely identifying a particular managed device that is the cause of the network issue within the support ticket platform; employing the service ID that was parsed from the alert to query the support ticket 
database to retrieve information about the particular managed device including an identifier of the managed device, an identifier of a site where the managed device is located and an identifier of a company that is associated with the site; and employing the information about the particular managed device that was retrieved using the service ID that was parsed from the alert, including the identifier of the managed device, the identifier of the site where the managed device is located and the identifier of the company that is associated with the site, to submit one or more
requests to the support ticket database to create a support ticket that associates the network issue with the particular managed device; wherein the support ticket server is further configured to receive requests to create support tickets from network objects, wherein in response to receiving a request to create support tickets from a particular network object, the support ticket server creates a plurality of support tickets using the particular network object by performing the following: employing the identifier of the particular network object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the particular network object; detecting that the plurality of managed devices that are associated with the particular network object are associated with different companies; employing an identifier of the particular network object to submit one or more requests to the support ticket database to create a master ticket for each of the companies, each master ticket representing a network issue; and for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket for the company with which the corresponding managed device is associated and which also represents the network issue that the master ticket represents, ” as recited in Applicant's claims 1, 3-4, and 7-20.  Claims 1, 3-4, and 7-20 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”  
CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455         

/DAVID R LAZARO/Primary Examiner, Art Unit 2455